Title: From Thomas Jefferson to Gouverneur Morris, 10 March 1792
From: Jefferson, Thomas
To: Morris, Gouverneur


          
            Dear Sir
             Philadelphia Mar. 10. 1792.
          
          My letter of Jan. 23. put under cover to Mr. Johnson in London and sent by a passenger in the British packet of February will have conveyed to you your appointment as Min. Plen. to the U.S. at the court of France. By the Pennsylvania Capt. Harding, bound to Havre de Grace, and plying pretty regularly between this place and that, you will receive the present letter, with the laws of the U.S. journals of Congress, and gazettes to this day, addressed to the care of M. de la Motte. You will also receive a letter from the President to the King of France in answer to his announcing the acceptance of the constitution, which came to hand only a week ago. A copy of this letter is sent for your own use. You will be pleased to deliver the sealed one (to the Minister I presume according to the antient etiquette of the court) accompanying it with those assurances of friendship which the occasion may permit you to express, and which are cordially felt by the President and the great body of our nation. We wish no occasion to be omitted of impressing the national assembly with this truth. We had expected ere this, that in consequence of the recommendation of their predecessors, some overtures would have been made to us on the subject of a treaty of commerce. An authentic copy of the  recommendation was delivered, but nothing said about carrying it into effect. Perhaps they expect that we should declare our readiness to meet them on the ground of treaty. If they do, we have no hesitation to declare it. In the mean time, if the present communications produce any sensation, perhaps it may furnish a good occasion to endeavour to have matters replaced in statu quo, by repealing the late innovations as to our ships, tobo. and whale oil. It is right that things should be on their antient footing, at opening the treaty.—Monsr. Ternant has applied here for 400,000 dollars for the succour of the French colonies. The Secretary of the Treasury has reason to believe that the late loan at Antwerp has paid up all our arrearages to France both of principal and interest, and consequently that there is no part of our debt exigible at this time. However the legislature having authorised the President to proceed in borrowing to pay off the residue, provided it can be done to the advantage of the U.S. it is thought the law will be satisfied with avoiding loss to the U.S. This has obliged the Secretary of the Treasury to require some conditions which may remove from us that loss which we encountered, from an unfavorable exchange, to pay what was exigible, and transfer it to France as to payments not exigible. These shall be fully detailed to you when settled. In the mean time the money will be furnished as fast as it can be done. Indeed our wishes are cordial to the reestablishment of peace and commerce in those colonies, and to give such proofs of our good faith both to them and the mother country, as to suppress all that jealousy which might oppose itself to the free exchange of our mutual productions, so essential to the prosperity of those colonies and to the preservation of our Agricultural interests. This is our true interest and our true object, and we have no reason to conceal views so justifiable, tho’ the expression of them may require that the occasions be proper and the terms chosen with delicacy.—The gazettes will inform you of the proceedings of Congress, the laws past and proposed, and generally speaking of all public transactions. You will perceive that the Indian war calls for sensible exertions. It would have been a trifle had we only avowed enemies to contend with. The British court has disavowed all aid to the Indians. Whatever may have been their orders in that direction, the Indians are fully and notoriously supplied by their agents with every thing necessary to carry on the war.—Time will shew how all this is to end.—Besides the laws, journals, and newspapers before mentioned, you will receive herewith the State Constitutions, the Census, an almanac, and an Answer to Ld. Sheffeild on our commerce. A cypher is ready for you, but cannot be sent till we can  find a trusty passenger going to Paris. I am with great respect & esteem Dear Sir Your most obedt. & most humble servt.,
          
            Th: Jefferson
          
          
            Mar. 14. Since writing the preceding, the two houses have come to resolutions on the king’s letter which are inclosed in the president’s, and copies of them accompany this for your use.
          
        